Citation Nr: 1740264	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-45 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for skin cancer, squamous cell carcinoma right scalp and basal cell carcinoma right cheek, to include actinic keratosis (skin disability of the head).

(The issues of entitlement to service connection for an eye disability, to include loss of eyesight, but excluding glaucoma and cataracts, to include as due to in-service exposure to non-ionizing radiation and entitlement to an initial, compensable disability rating for bilateral cataracts are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to October 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The RO continued a 10 percent disability rating for skin cancer, squamous cell carcinoma right scalp and basal cell carcinoma right cheek, to include actinic keratosis.  In another rating decision issued later the same month, the RO confirmed the continuance of a 10 percent disability rating.

In May 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ), by videoconference, as to the issue of an increased rating for skin cancer only.  A transcript of that hearing is of record. 

The Veteran previously had a hearing before a different VLJ related to his eyesight.  A separate decision signed by that VLJ will address those issues.

The Board acknowledges that in a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for glaucoma.  In May 2017, the Veteran filed a notice of disagreement with the rating granted.  The Board's review of the claims file reveals that the AOJ is still taking action on the issue.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

Finally, the Veteran appears to raise the issue of entitlement to service connection for actinic keratosis other than to the head.  During his May 2017 Board hearing, the Veteran discussed having actinic keratosis on the rest of his body.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's service-connected skin disability is manifested by one characteristic of disfigurement, for abnormal skin texture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected skin disability of the head have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected skin disability of the head is more severe than indicated by his current 10 percent disability rating.  




A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Diagnostic Code 7800 is used to rate disfigurement of the head, face, or neck.

Under Diagnostic Code 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck are rated:  

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement at 80 percent.

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement at 50 percent.

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement at 30 percent.

With one characteristic of disfigurement at 10 percent.

Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under §4.118, are:   

Scar 5 or more inches (13 or more cm.) in length.   

Scar at least one-quarter inch (0.6 cm.) wide at widest part.   

Surface contour of scar elevated or depressed on palpation.   

Scar adherent to underlying tissue.   

Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  
 
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).   

Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).   

Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).   

Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.   

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.   

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply §4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.   

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

B.  Factual Background and Analysis

A December 2011 rating decision granted service connection for skin disability of the head, with a 10 percent disability rating (effective April 18, 2011).  The Veteran filed the current claim for an increased rating on July 22, 2016.  

During his May 2017 Board hearing, the Veteran essentially argued that his service-connected actinic keratosis of the head currently consisted of irregular skin texture of an area exceeding 39 centimeters, and that with the scar characteristic of disfigurement (for which he had previously received a 10 percent disability rating), he thus warrants a 30 percent disability rating.  

The Board notes that in his arguments, including his May 2017 Board hearing, the Veteran has referenced medical documents dated years prior to the current appeal to support his claim.  However, the primary focus is on the current level of the Veteran's disability.  As such, the Board's decision will focus on the medical and lay evidence of record beginning one year prior to the time the Veteran made the current claim for an increased rating.  38 C.F.R. § 3.400(o).

The Board finds that higher disability ratings, under Diagnostic Code 7800, is not warranted based on visible or palpable tissue loss and either gross distortion or asymmetry of one or more feature or one or more paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  The Veteran has not made such an argument and the medical evidence of record does not support such findings.  The August 2016 VA examination did not make findings consistent with tissue loss or gross distortion or asymmetry. 

However, a higher disability rating will also be considered based on number of characteristics of disfigurement.  

In order to warrant the next higher (30 percent disability rating), under Diagnostic Code 7800, two or three characteristics of disfigurement are necessary, with even higher ratings requiring even more characteristics of disfigurement.

The Board notes that when the RO initially granted service connection in the December 2011 rating decision, it found that the Veteran's scar (following 2011 surgery) was at least one-quarter inch (0.6 cm) wide at the widest part and thus he had one characteristic of disfigurement, warranting a 10 percent disability rating.

However, as previously noted, the Board is only concerned with the current level of the Veteran's disability.  The August 2016 VA examiner found that of the Veteran's two scars, one scar was 2 cm long and 0.5 cm wide.  The other scar was 1 cm long and 0.2 cm wide.  The August 2016 VA examination is the only evidence of record during the currently considered period to provide evidence regarding measurement of the Veteran's scars.  Based on such measurements, the scars are not characteristics of disfigurement for rating purposes, based on either length (requiring 13 cm or more) or width (requiring 0.6 cm or more).

Other characteristics of disfigurement are surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding 39 sq. cm.; underlying soft tissue missing in an area exceeding 39 sq. cm.; and skin indurated and inflexible in an area exceeding 39 sq. cm.  The August 2016 VA examination is the only medical evidence of record addressing such questions, and the VA examiner specifically found no such characteristics.

However, the VA examiner did find that the Veteran's skin was of an abnormal texture, scaly and rough, measuring 2,584 sq. cm.  Such a finding is consistent with a characteristic of disfigurement.  That finding is consistent with the October 2016 record of Dr. S. Bennion, who noted that the Veteran had lesions that were irritated, tender, itch, and rough and raised.  Similarly, a November 2016 VA medical provider noted that the Veteran's skin had been flaky, dry and scars on forehead, cheeks, and both ears.  

As there is only one characteristic of disfigurement of record, a disability rating in excess of 10 percent, under Diagnostic Code 7800 is not warranted.

The Board has also considered whether other diagnostic codes could be applicable to the Veteran's claim.  Diagnostic Codes 7801 and 7802 only refers to scars not of the head, face, or neck, and thus are not relevant.  

Diagnostic Code 7804 is in reference unstable or painful scars.  The August 2016 VA examiner, however, found that the scars were not unstable and not painful.

Under Diagnostic Code 7805, any disabling effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804, but not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code. 

At most, Dr. Bennion, in October 2016, found that the Veteran's skin lesions were irritated, tender, and itch.  However, such symptoms are already considered when rating under the characteristic of disfigurement of abnormal skin texture and the Diagnostic Code 7804 for unstable painful scars.  Another rating under that diagnostic code is not warranted, as it would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided).  

Also, the August 2016 VA examiner specifically found no limitation of function caused by the scars such that rating based on limitation of function is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a disability rating in excess of 10 percent for skin disability of the head is denied.  


ORDER

A disability rating in excess of 10 percent for skin cancer, squamous cell carcinoma right scalp and basal cell carcinoma right cheek, to include actinic keratosis is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


